The suit was brought upon a bond for $1,000.00 executed by the defendants to the plaintiff, March 3d 1863, upon a loan of Confederate treasury notes by the plaintiff to the defendant, Lyon. The pleas were, General Issue, Illegal consideration.
If the Court were of opinion with the plaintiff, judgment was to be rendered for him, for $488.38, of which, etc., otherwise, judgment was to — be for the defendants.
His Honor gave judgment for the defendants, and the plaintiff appealed.
In the case of Phillips v. Hooker, 62 N.C. 193, it was decided, upon full argument and much consideration, that Confederate Treasury notes were a sufficient consideration to support a contract, when such notes were used in ordinary dealings, without intent to aid the Rebellion. That case has been frequently cited with approbation; so that the question is settled.
The judgment below is reversed, and judgment here for plaintiff upon the case agreed.
Per curiam.
Judgment reversed, etc.